In this cause Mr. Chief Justice Buford, Mr. Justice Brown and Mr. Justice Davis are of opinion that the decree of the Court below should be affirmed while Mr. Justice Whitfield, Mr. Justice Ellis and Mr. Justice *Page 409 
Terrell are of opinion that the said decree should be reversed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So.2d R. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN, AND DAVIS, J.J., concur.